



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT, dated as of 13 December, 2013 (this “Agreement”), is
entered into by and between Third Point Reinsurance Ltd., a Bermuda company (the
“Company”), and Nicholas Campbell (the “Executive”).
WHEREAS, the Company desires to enlist the services and employment of the
Executive on behalf of the Company, initially as Senior Vice President,
Underwriting, and with effect from 1 April, 2015 as Chief Risk Officer, and the
Executive is willing to render such services on the terms and conditions set
forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Employment Term. Except for earlier termination as provided for in Section 5
hereof, the Company hereby agrees to employ the Executive, and the Executive
hereby agrees to be employed by the Company, subject to the terms and provisions
of this Agreement, for the period commencing on 17 December, 2013 (the
“Effective Date”), and ending on 17 March, 2016 (the “Employment Term”);
provided that on 17 March, 2016, and on each anniversary of that date
thereafter, the Employment Term shall be extended for an additional year, unless
either the Executive or the Company shall have given notice at least 90 days
prior to such anniversary not to extend the Employment Term.


2.Extent of Employment.


(a)Duties. During the Employment Term, initially, the Executive shall serve as
Senior Vice President, Underwriting of the Company. With effect from 1 April,
2015, the Executive shall serve as Chief Risk Officer of the Company. In each of
these respective positions the Executive shall perform such duties, services,
and responsibilities on behalf of the Company consistent with such positions as
may be reasonably assigned to the Executive from time to time by the Chief
Executive Officer of the Company and/or included in a job description provided
to the Executive. In performing such duties hereunder, the Executive shall
report directly to the Chief Executive Officer.


(b)Exclusivity. During the Employment Term, except as provided in the next
following sentence, the Executive shall devote his full business time,
attention, and skill to the performance of such duties, services, and
responsibilities, and shall use his best efforts to promote the interests of the
Company, and the Executive shall not engage in any other business activity
without the approval of the Chief Executive Officer of the Company.
Notwithstanding the preceding sentence, the Executive shall be permitted to
(i) manage his personal investments and (ii) engage in such other activities as
are permitted by the Chief Executive Officer from time to time, in the case of
each of (i) and (ii), so long as such activities neither (x) interfere with the
performance of his duties hereunder nor (y) violate Section 7 hereof.


(c)Place of Employment. During the Employment Term, the Executive shall perform
his services hereunder in, and shall be headquartered at, the principal offices
of the Company in Bermuda, except for business travel related to business and
activities of the Company, if required.


3.Compensation and Benefits.


(a)Base Salary. During the Employment Term, in full consideration of the
performance by the Executive of the Executive’s obligations hereunder (including
any services as an officer, director, employee, or member of any committee of
any affiliate of the Company, or otherwise on behalf of the Company), the
Executive shall receive from the Company a base salary (the “Base Salary”) at an
annual rate of $480,000 per year, payable in accordance with the normal payroll
practices of the Company then in effect.


(b)Annual Bonus. During the Employment Term, the Executive shall also be
eligible to receive, in respect of each calendar year during which the
Employment Term is in effect, a performance-based cash bonus (the “Annual
Bonus”) based on achievement of such individual and corporate performance goals
as may be





--------------------------------------------------------------------------------





established with respect to each calendar year by the Board of Directors of the
Company (the “Board”), and subject to (x) the Executive’s continuous employment
with the Company through the last day of the calendar year for which the Annual
Bonus is earned, and (y) such other terms and conditions established by the
Board pursuant to its annual bonus programs as adopted from time to time;
provided, however, that at “threshold performance,” the Annual Bonus shall equal
50% of Base Salary, at “target performance,” the Annual Bonus shall equal 150%
of Base Salary, and at “maximum performance,” the Annual Bonus shall equal 300%
of Base Salary. Any Annual Bonus shall be paid in cash in a lump sum after the
end of the calendar year for which the Annual Bonus is earned and no later than
March 15th following such calendar year.


(c)Equity Compensation. The Executive shall be granted the following
equity-based compensation:
(i)    Options.
(A)    Award. On the Effective Date, subject to the approval of the Compensation
Committee of the Board of Directors of the Company, the Company shall grant the
Executive a number of nonqualified share options to purchase common shares of
the Company (the “Common Shares”) under the Third Point Reinsurance Limited
Share Incentive Plan and the Third Point Reinsurance Ltd. 2013 Omnibus Incentive
Plan (together, the “Management Equity Plan”) equal to 348,836 (the “Options”).
(B)    Vesting. The Options shall vest, subject to the Executive’s continued
employment with the Company and such other conditions as shall be set forth in a
separate Option Agreement to be entered into between the Company and the
Executive (the “Option Agreement”), in five equal annual installments at a rate
of one-fifth per year on each of the first five anniversaries of the Effective
Date.
(C)    Exercise Price. The Options awarded to the Executive at the Effective
Date shall have exercise prices as follows:
% of Options Awarded
Exercise Price
60%
The market price of the Common Shares of the Company on the date of approval of
the grant by the Compensation Committee (the “Market Price”).
20%
Market Price plus $6.00.
20%
Market Price plus $10.00.

(D)         Terms and Conditions. The terms and conditions of the Options
(including, but not limited to, the vesting conditions) shall be set forth in
the Option Agreement and shall be subject to the terms and provisions of the
Management Equity Plan.


(d)Benefits. During the Employment Term, the Executive shall be entitled to
participate in employee benefit plans, policies, programs, and arrangements as
may be amended from time to time, on the same terms as similarly situated
executives of the Company to the extent the Executive meets the eligibility
requirements for any such plan, policy, program, or arrangement.







--------------------------------------------------------------------------------





(e)Perquisites: Vacation. During the Employment Term, the Executive shall be
entitled to receive 4 weeks of paid vacation per year to be used and accrued in
accordance with the Company’s policies as may be established from time to time.


(f)Expense Reimbursement. The Company shall reimburse the Executive for
reasonable and documented business expenses incurred by the Executive during the
Employment Term in accordance with the Company’s expense reimbursement policies
then in effect.


4.Withholding. The Executive shall be solely responsible for taxes imposed on
the Executive by reason of any compensation and benefits provided under this
Agreement, and all such compensation and benefits shall be subject to applicable
withholding.


5.Termination.
(a)Events of Termination. The Executive’s employment with the Company and the
Employment Term shall terminate upon the expiration of the Employment Term or
upon the earlier occurrence of any of the following events (the date of
termination, the “Termination Date”):
(i)The termination of employment by reason of the Executive’s death.
(ii)The termination of employment by the Company for Cause.
(iii)The termination of employment by the Company for Disability.
(iv)The termination of employment by the Company other than for Cause or
Disability.
(v)The termination of employment by the Executive for Good Reason.
(vi)The termination of employment by the Executive other than for Good Reason.
(b)Certain Definitions. For purposes of this Agreement:
(i)“Disability” shall mean: (A) the Executive’s disability as determined under
the long-term disability plan of the Company as in effect from time to time; or
(B) if no such plan is in effect, the inability of the Executive to perform his
duties, services, and responsibilities hereunder by reason of a physical or
mental infirmity, as reasonably determined by the Board, for a total of 180 days
in any twelve-month period during the Employment Term.
(ii)“Cause” shall mean: (A) the willful failure of the Executive substantially
to perform his duties or his negligent performance of such duties (other than
any such failure due to the Executive’s physical or mental illness) that has
caused or is reasonably expected to result in material injury to the Company or
any of its affiliates; (B) the Executive having engaged in willful and serious
misconduct that has caused or is reasonably expected to result in material
injury to the Company or any of its affiliates; (C) a willful and material
violation by the Executive of a Company policy that has caused or is reasonably
expected to cause a material injury to the Company or any of its affiliates; (D)
the willful and material breach by the Executive of any of his obligations under
this Agreement; (E) failure by the Executive to timely comply with a lawful and
reasonable direction or instruction given to him by the Board; or (F) Executive
having been convicted of, or entering a plea of guilty or nolo contendere to, a
crime that constitutes a felony (or comparable crime in any jurisdiction that
uses a different nomenclature); provided that in the case of clauses (A)-(E),
the Company shall have given the Executive 20 days’ prior written notice of such
action and, if such action is capable of being cured, the Executive shall not
have cured such action to the reasonable satisfaction of the Company within such
20 day period.





--------------------------------------------------------------------------------





(iii)“Good Reason” shall mean: (A) the assignment to the Executive of duties
that are significantly different from, and that result in a substantial
diminution of, the duties set forth in this Agreement; (B) a reduction in the
rate of the Executive’s Base Salary (other than pursuant to a generally
applicable reduction in salaries of senior executive officers); or (C) a
material breach by the Company of this Agreement; provided that the Executive
shall have given the Company written notice specifying in reasonable detail the
circumstances claimed to constitute Good Reason within 30 days following the
occurrence, without the Executive’s consent, of any of the events in
clauses (A)-(C), and the Company shall not have cured the circumstances set
forth in the Executive’s notice of termination within 20 days of receipt of such
notice.
(c)Cooperation. In the event of termination of the Executive’s employment for
any reason (other than death), the Executive agrees to cooperate with the
Company and to be reasonably available to the Company for a reasonable period of
time thereafter with respect to matters arising out of the Executive’s
employment hereunder or any other relationship with the Company, whether such
matters are business-related, legal, or otherwise. The Company shall reimburse
the Executive for all expenses reasonably incurred by the Executive during such
period in connection with such cooperation with the Company. Any such
cooperation shall take into account any responsibilities to which the Executive
is subject to a subsequent employer or otherwise.
(d)Resignation from All Positions. Upon termination of the Executive’s
employment for any reason, the Executive shall be deemed to have resigned from
any boards of, or other positions with, the Company (except that such deemed
resignation shall not be construed to reduce the Executive’s economic
entitlements under this Agreement arising by reason of such termination).
6.Termination Payments. The Executive shall be entitled to certain payments from
the Company upon termination of his employment as follows:
(a)Termination for Any Reason. In the event that the Executive’s employment is
terminated for any reason, the Executive shall be entitled to receive: (i) any
accrued and unpaid Base Salary as of the Termination Date; (ii) all accrued and
unpaid benefits under any benefit plans, policies, programs, or arrangements in
which the Executive participated as of the Termination Date in accordance with
the applicable terms and conditions of such plans, policies, programs, or
arrangements; and (iii) an amount equal to such reasonable and necessary
business expenses incurred by the Executive in connection with the Executive’s
employment on behalf of the Company on or prior to the Termination Date but not
previously paid to the Executive (the “Accrued Compensation”).
(b)Termination for Death or Disability. In the event that the Executive’s
employment is terminated pursuant to Section 5(a)(i) or 5(a)(iii) hereof, the
Executive shall be entitled to receive: (i) the Accrued Compensation; and (ii) a
pro rata Annual Bonus, determined as the product of (x) the Annual Bonus to
which the Executive would have been entitled under Section 3(b) hereof had he
remained employed through the end of the calendar year in which the Termination
Date occurs, multiplied by (y) a fraction, the numerator of which is the total
number of days the Executive is employed by the Company in the calendar year in
which the Termination Date occurs, and the denominator of which is 365 (the “Pro
Rata Bonus”). Any Pro Rata Bonus shall be paid in cash in a lump sum after the
end of the calendar year in which the Termination Date occurs and no later than
March 15th following such calendar year.
(c)Termination without Cause or for Good Reason. In the event that the
Executive’s employment is terminated pursuant to Section 5(a)(iv) or 5(a)(v)
hereof, the Executive shall be entitled to receive: (i) the Accrued
Compensation; (ii) the Pro Rata Bonus, payable in cash in a lump sum after the
end of the calendar year in which the Termination Date occurs and no later than
March 15th following such calendar year; (iii) severance pay equal to 6 months
of Base Salary at the rate in effect on the Termination Date, payable as
provided in the next following sentence; and (iv) 6 months of continued medical
and life insurance benefits at the same premium rate that active employees pay
for such coverage, with such life insurance benefits payable as provided in the
last sentence of this Section 6(c). The severance pay contemplated by clause
(iii) of the immediately preceding sentence shall be paid as follows: (x) an
amount equal to six months of Base Salary shall be paid in six (6) monthly
installments over the six (6) months following the Termination Date (and subject
to Section 6(d), the first of such installments shall be paid on the 30th day
following





--------------------------------------------------------------------------------





the Termination Date. The life insurance premium contributions contemplated by
clause (iv) of this Section 6(c) shall be paid as follows: (x) any premium
contributions required to be made during the six (6) months following the
Termination Date shall be paid upon such required contribution payment dates.
(d)    Release; Full Satisfaction. Notwithstanding any other provision of
this    Agreement, no severance pay shall become payable under this Agreement
unless and until the Executive executes a general release of claims in form and
manner reasonably satisfactory to the Company, including where relevant a
release of any statutory claims, and such release has become irrevocable within
30 days following the Termination Date;     provided that the Executive shall
not be required to release any indemnification rights. The payments to be
provided to the Executive pursuant to this Section 6 upon termination of the
Executive’s employment shall constitute the exclusive payments in the nature of
severance or termination pay or salary continuation that shall be due to the
Executive upon a termination of employment, and shall be in lieu of any other
such payments under any plan, program, policy, or other arrangement that has
heretofore been or shall hereafter be established by the Company.
7.Executive Covenants.
(a)Confidentiality. The Executive agrees and understands that in the Executive’s
position with the Company, the Executive will be exposed to and will receive
information relating to the confidential affairs of the Company, including but
not limited to, technical information, intellectual property, business and
marketing plans, strategies, customer information, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Company, and other forms of information considered
by the Company reasonably and in good faith to be confidential and in the nature
of trade secrets (“Confidential Information”). The Executive agrees that during
the Employment Term and thereafter, the Executive will not, other than on behalf
of the Company, disclose such Confidential Information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company; provided that disclosure may be made to the extent required by law,
regulation, or order of a regulatory body, in each case so long as the Executive
gives the Company as much advance notice of the disclosure as possible to enable
the Company to seek a protective order, confidential treatment, or other
appropriate relief. This confidentiality covenant has no temporal, geographical,
or territorial restriction. Upon termination of the Employment Term, the
Executive will promptly supply to the Company (i) all property of the Company
and (ii) all notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data, or any other tangible product or document containing Confidential
Information produced by, received by, or otherwise submitted to the Executive
during or prior to the Employment Term. Any material breach of the terms of this
paragraph shall be considered Cause.
(b)Noncompetition. By and in consideration of the Company entering into this
Agreement and the payments to be made and benefits to be provided by the Company
hereunder, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive agrees that the Executive
will not, during the Noncompetition Term (as defined below), directly or
indirectly, own, manage, operate, join, control, be employed by, or participate
in the ownership, management, operation or control of, or be connected in any
manner with, including but not limited to holding any position as a shareholder,
director, officer, consultant, independent contractor, employee, partner, or
investor in, any Restricted Enterprise (as defined below); provided that in no
event shall ownership of less than 1% of the outstanding equity securities of
any issuer whose securities are registered under the Securities and Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 7(b).
Following termination of the Employment Term, upon request of the Company during
the Noncompetition Term, the Executive shall notify the Company of the
Executive’s then-current employment status. Any material breach of the terms of
this paragraph shall be considered Cause.
(c)Nonsolicitation. During the Noncompetition Term, the Executive shall not, and
shall not cause any other person to, (i) interfere with or harm, or attempt to
interfere with or harm, the relationship of any member of the Company with any
Restricted Person (as defined below), or (ii) endeavor to entice any Restricted
Person away from the Company.
(d)Nondisparagement. During the Employment Term and thereafter, the Executive
shall not make or publish any disparaging statements (whether written or oral)
regarding the Company or its affiliates, directors, officers,





--------------------------------------------------------------------------------





or employees, and the Company shall not, and shall use its best efforts to
ensure that its directors and officers do not, make or publish any disparaging
statements (whether written or oral) regarding the Executive or any member of
his immediate family.
(e)Proprietary Rights. The Executive assigns all of the Executive’s interest in
any and all inventions, discoveries, improvements, and patentable or
copyrightable works initiated, conceived, or made by the Executive, either alone
or in conjunction with others, during the Employment Term and related to the
business or activities of the Company to the Company or its nominee. Whenever
requested to do so by the Company, the Executive shall execute any and all
applications, assignments, or other instruments that the Company shall in good
faith deem necessary to apply for and obtain trademarks, patents, or copyrights
of the United States or any foreign country or otherwise protect the interests
of the Company therein. These obligations shall continue beyond the conclusion
of the Employment Term with respect to inventions, discoveries, improvements, or
copyrightable works initiated, conceived, or made by the Executive during the
Employment Term.
(f)Remedies. The Executive agrees that any breach of the terms of this Section 7
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Executive therefore also
agrees that in the event of such breach or any threat of breach, the Company
shall be entitled to an immediate injunction and restraining order to prevent
such breach, threatened breach, or continued breach by the Executive and any and
all persons or entities acting for or with the Executive, without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including but not limited to, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 7 are reasonable and necessary to
protect the business of the Company because of the Executive’s access to
Confidential Information and his material participation in the operation of such
business. Should a court, arbitrator, or other similar authority determine,
however, that any provisions of the covenants contained in this Section 7 are
not reasonable or valid, either in period of time, geographical area, or
otherwise, the parties hereto agree that such covenants should be interpreted
and enforced to the maximum extent to which such court or arbitrator deems
reasonable or valid. The existence of any claim or cause of action by the
Executive against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants contained in this Section 7.
(g)Certain Definitions. For purposes of this Agreement:
(i)The “Noncompetition Term” shall mean the period beginning on the date of this
Agreement and ending 6 months following the Termination Date.
(ii)“Restricted Enterprise” shall mean (x) on any date during the Employment
Term, any person, corporation, partnership, or other entity that is engaged in
specialty insurance or reinsurance business or that otherwise competes, directly
or indirectly, in the Territory with any material business activity engaged in
by the Company on such date, and (y) on and after the Termination Date, any
person, corporation, partnership, or other entity that otherwise competes,
directly or indirectly, in the Territory with any material business activity
engaged in by the Company as of the Termination Date.
(iii)“Restricted Person” shall mean any person who at any time during the
Employment Term was an employee or customer of the Company, or otherwise had a
material business relationship with the Company.
(iv)The “Territory” shall mean, as of any date, (x) the geographic markets in
which the business of the Company is then being conducted by the Company and (y)
any other geographic market as to which the Company has, during the 12 months
preceding such date, devoted more than de minimis resources as a prospective
geographic market for the business of the Company.
8.Executive’s Representations. The Executive represents to the Company that the
Executive’s execution and performance of this Agreement does not violate any
agreement or obligation (whether or not written) that the Executive has with or
to any person or entity including, but not limited to, any prior employer. The
Executive further represents





--------------------------------------------------------------------------------





that he has provided the Company with true, correct and complete copies of all
documentation related to his employment with his former employer in place as of
the date of this Agreement. In the event of a determination by the Board that
the Executive is in material breach of these representations, the Company may
terminate the Executive’s employment, and any such termination shall be
considered a termination for Cause pursuant to Section 5(a)(ii).


9.Directors & Officers Insurance. The Company shall maintain directors and
officers liability insurance in commercially reasonable amounts (as determined
by the Board), and the Executive shall be covered under such insurance to the
same extent as other directors and officers of the Company. The Executive shall
continue to be covered by such insurance for six years following the Executive’s
termination of employment for any reason.


10.Indemnification by Company. The Company shall indemnify the Executive in
connection with a lawsuit by Executive’s former employer with respect to
allegations of breach of fiduciary duty solely in connection with the
solicitation of clients, use of proprietary product information and soliciting
of employees, provided, however, that the Company shall not be obligated to so
indemnify the Executive to the extent the claim is based on the facts and
circumstances that would render any of the Executive’s representations set forth
in Section 8 hereof untrue in any respect.


11.No Waiver of Rights. The failure to enforce at any time the provisions of
this Agreement or to require at any time performance by any other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of any party to enforce each and every provision in
accordance with its terms.


12.Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, by a reputable same-day or overnight
courier service (charges prepaid), by registered or certified mail, postage
prepaid, return receipt requested, or by facsimile to the recipient with a
confirmation copy to follow the next day to be delivered by personal delivery or
by a reputable same-day or overnight courier service to the appropriate party’s
address or fax number below (or such other address and fax number as a party may
designate by notice to the other party):
If to the Executive:    To the Executive at the address most recently contained
in the                 Company’s records.
If to the Company:
Third Point Reinsurance Ltd.

Chesney House, 1st Floor
The Waterfront
96 Pitt’s Bay Road
Pembroke HM 08
Bermuda
Attention: General Counsel


13.Binding Effect/Assignment. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, executors,
personal representatives, estates, successors (including, without limitation, by
way of merger), and assigns. Notwithstanding the provisions of the immediately
preceding sentence, the Executive shall not assign all or any portion of this
Agreement without the prior written consent of the Company.


14.Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.


15.Severability. If any provision of this Agreement, or any application thereof
to any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.


16.Governing Law; Consent to Jurisdiction and Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of
Bermuda, without reference to the principles of conflict of laws. Each party
hereby irrevocably submits to the exclusive jurisdiction of the Bermuda courts
in respect of the interpretation and





--------------------------------------------------------------------------------





enforcement of the provisions of this Agreement. Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, that such action, suit or proceeding may
not be brought or is not maintainable in such courts or that the venue thereof
may not be appropriate or that this Agreement may not be enforced in or by such
courts. EACH PARTY FURTHER ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OR ANY LITIGATION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT. Each party certifies and acknowledges that (A) no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver, (B) each such party understands and has
considered the implications of this waiver, (C) each such party makes this
waiver voluntarily, and (D) each such party has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 16.


17.Modifications and Waivers. No provision of this Agreement may be modified,
altered, or amended except by an instrument in writing executed by the parties
hereto. No waiver by any party hereto of any breach by any other party hereto of
any provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions at the time or at any prior
or subsequent time.


18.Headings. The headings contained herein are solely for the purposes of
reference, are not part of this Agreement, and shall not in any way affect the
meaning or interpretation of this Agreement.


19.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has hereunto set his hand, in each case effective as of the day
and year first above written.
THIRD POINT REINSURANCE LTD.
By: /s/ John R. Berger        
Name: John R. Berger    
Title: Chairman, Chief Executive Officer and Chief Underwriting Officer
EXECUTIVE
/s/    Nicholas Campbell ________________________________________
NICHOLAS CAMPBELL







